DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This Office Action is in response to the Amendment filed on 07/19/2022.
Claims 1, 5-8, 10-20, 24-27, and 29-38 have been examined and are pending in this application. Claims 1 and 20 are independent.
Claims 1, 5-8, 10-20, 24-27, and 29-38 are allowed.
Response to Arguments/Remarks
Claim objections to clams 2 and 21 have been withdrawn as the claims have been cancelled.
As to the rejections to claims 20-38, under U.S.C. 101, the rejections to clams have been withdrawn as the claim 20 has been amended incorporating hardware element in the claimed apparatus.
Claims 1, 5-8, 10-20, 24-27, and 29-38 overcomes the PriorArt rejections and are allowed.
Examiner's Statement of reason for Allowance
The following is an Examiner’s statement of reasons for allowance: 
The present invention is directed to a method and apparatus provides for securely unlocking a locked program domain by a third party wishing to gain extraordinary access to the program domain by a third party. The third party and the program domain are mutually authenticated using exclusive self-escrow of credentials that are generated, revealed, or stored within the program domain. Multiple third parties that are required for unlocking the program domain may also be authenticated prior to unlocking the program domain. The method and apparatus provides extraordinary access without the use of backdoors or having the program domain provide credentials to third parties.
The closest prior art, as previously recited Young (US  20050018840) is generally directed to technique where a method of distributed cryptography for high consequence security systems which employs shared randomness between operating parties. Shared randomness is accomplished by sharing cryptographic keys stored in secure hardware tokens by potentially less secure software or general purpose computing units that perform distributed cryptography. The shared randomness is based on shared keys (at the tokens) and unique context. Shared random values are incorporated into the computation of partial results used in the distributed cryptographic calculation. The incorporation of shared randomness provides a hand-shake among the hardware tokens. When the operation is successful, a result is computed with assurance that the correct parties have taken part in forming the result. The hand-shake assures binding of operating parties and added system security, Ho (US 2010/0042838) is generally directed to methods for key exchange and mutual authentication are provided that allow for inherent authentication and secret key derivation of parties communicating through an unsecured medium. These methods allow for greater security than existing key exchange and authentication methods while requiring little or no additional energy or time compared with a basic Diffie-Hellman key exchange. These methods allow for secure communication with small, low-power devices and greater security for any devices communicating through an unsecured medium, and Mansour (US 2011/0138176) is generally directed to systems and methods for facilitating network transactions including user identity verification over a network provide strong mutual authentication of client web application to server side application server, provide session encryption key negotiation after authentication to continue encryption during communication, and provide a high-level encryption technique referred to as an effective zero knowledge proof of identity (eZKPI) algorithm. In various implementations, the eZKPI algorithm is adapted to couple something the user Knows (e.g., a password) with something the user Has (e.g., a biometric signature) to create a stronger identity authentication proof for access to a mobile device and applications running on that device.  
The Examiner concludes that in addition to the Applicant's arguments/Remarks, filed on 07/19/2022 with the amendment, prior art of reference does not teach at least the limitations of the independent claims 1 and 20. None of Young, Ho, and Mansour, nor any other art teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the amended independent claims 1 and 20. Therefore, the independent claims 1 and 20 are considered allowable over the cited prior art.
As to claims 5-8, 10-19, 24-27, and 29-38, the claims are dependent from claims 1 or 20, respectively, and are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439